Citation Nr: 1451877	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  10-46 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an increased disability rating, in excess of 20 percent, for dextroscoliosis with thoracic and lumbar degenerative changes with chronic pain, status post decompression surgery at L1-2 and L3-4 levels.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from April 1977 to April 1994.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In March 2012, a videoconference hearing was held before the undersigned Veterans Law Judge.  The transcript of the hearing has been associated with the claims folder.

This matter was previously remanded by the Board for further development in April 2014.  Such has been completed and this matter is returned to the Board for further consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

Following development instructed by the Board remand, in September 2014 the Appeals Management Center granted an increase in the Veteran's claim to 20 percent disability, effective June 19, 2009, the date of the claim for an increase rating.  Since this grant did not constitute a full grant of the benefits sought on appeal, the claim remains for appellate review.  AB v. Brown, 6 Vet. App. 35, 39 (1993).


FINDING OF FACT

The Veteran's dextroscoliosis with thoracic and lumbar degenerative changes with chronic pain, status post decompression surgery at L1-2 and L3-4 levels, has been manifested by flexion to greater than 30 degrees, with no findings of ankylosis or the functional equivalent and incapacitating episodes have not had a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for dextroscoliosis with thoracic and lumbar degenerative changes with chronic pain, status post decompression surgery at L1-2 and L3-4 levels, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5237, 5243, General Rating Formula for Diseases and Injuries of the Spine (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1). 

VA has complied with its duty to notify the Veteran through notice letters dated June 2009, July 2009, and July 2011.  These letters also notified the Veteran concerning how VA determines disability ratings and assigns effective dates.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records, as well as the VA and private post-service treatment records.  The Veteran has also submitted statements in support of his claim. 

The VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits, such as obtaining VA medical records and providing the Veteran with VA examinations in October 2009 and October 2011.  This appeal was remanded by the Board in April 2014 for further development.  Specifically, the Board instructed the RO to acquire all outstanding post-service treatment records, and to afford the Veteran a VA examination in order to ascertain an adequate opinion and rationale.  A new VA examination was performed in June 2014.  38 C.F.R. § 3.159(c)(4). 

To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, as discussed in detail below, although the primary reason necessitating the remand has not been achieved, the Board finds that the VA examinations obtained in this case are adequate for rating purposes as they are predicated on a full understanding of the Veteran's medical history.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examination or opinions concerning the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

The Board also finds there has been substantial compliance with its April 2014 remand directives as additional medical records were obtained and a contemporaneous VA examination was conducted.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  Based on the foregoing, the Board finds that the VA Appeals Management Center (AMC) substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on an appellant the right to compliance with its remand orders). 

Finally, the Veteran provided relevant testimony during the hearing before a Veterans Law Judge in March 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the Veterans Law Judge identified the issue on appeal and solicited the Veteran to identify evidence relevant to the claim, and asked questions that ensured no evidence was overlooked.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  The Board, therefore, concludes that it has fulfilled its duty under Bryant.

Additionally, the Board notes that neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  The Board thus concludes that there are no additional records outstanding with respect to that claim.  Consequently, the duty to notify and assist has been satisfied as to the claim now being finally decided on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II. The Merits of the Claim

The Veteran contends that a higher disability evaluation is warranted for his service-connected dextroscoliosis with thoracic and lumbar degenerative changes with chronic pain, status post decompression surgery at L1-2 and L3-4 levels.  
Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  While the veteran's entire history is reviewed when making a disability determination, where service connection has already been established and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that staged ratings are appropriate for an increased rating claim, when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with any normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2014).

The Court has held that the Board must determine whether there is evidence of weakened movement, excess fatigability, incoordination, or functional loss due to pain on use or flare-ups when the joint in question is used repeatedly over a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2013).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and the demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

The words "slight," "moderate," and "severe" are not defined in the rating schedule.  Use of terminology by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Although all the evidence has been reviewed, only the most salient and relevant evidence is set forth below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The Secretary shall give the benefit of the doubt to the veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A.              § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

By way of procedural background, service connection for dextroscoliosis with thoracic and lumbar degenerative changes with chronic pain, status post decompression surgery at L1-2 and L3-4 levels, was granted in an October 1994 rating decision and assigned a noncompensable rating, effective May 1, 1994, under DCs 5299-5295.  In December 1995, an increased rating of 10 percent was granted.

In June 2009, the Veteran submitted a claim for an increased rating where an October 2009 rating decision continued the 10 percent disability rating.  The Veteran timely appealed.  Following the Board's April 2014 remand, the AMC granted a 20 percent disability rating, effective June 19, 2009 pursuant to 38 C.F.R. § 4.71a, DCs 5299-5237 (2014).

It should be noted that VA regulations allow for the assignment of an increased rating up to one year prior to receipt of a formal claim for increase, when it is factually ascertainable that an increase in disability had occurred.  38 C.F.R. §§ 3.157, 3.400(o)(2).  In this case, as the Veteran filed his claim in June 2009, VA must review the evidence of record from June 2008, to determine if there was an ascertainable increase in the Veteran's thoracic/lumbar spine disability.  In so doing, the Board must also consider all potentially applicable regulations pertaining to rating disabilities.

The Veteran's specific disability is not listed on the Rating Schedule, and the RO assigned DCs 5299-5237 pursuant to 38 C.F.R. § 4.27, which provides that unlisted disabilities requiring rating by analogy will be coded as the first two numbers of the most closely related body part and "99."  See 38 C.F.R. § 4.20 (2014).  The RO determined that the most closely analogous diagnostic code is 38 C.F.R. § 4.71a, DC 5237, for lumbosacral strain.

Spinal disabilities are generally rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), which applies to DCs 5235 to 5243, unless DC 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula).  38 C.F.R. § 4.71a, General Rating Formula, preliminary note.  Under DC 5243, intervertebral disc syndrome is to be evaluated either under the General Rating Formula or under the IVDS Formula, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, General Rating Formula, DC 5243 and Note.

Under the General Rating Formula, the following evaluations are to be assigned for spinal disabilities with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 20 percent evaluation will be assigned for a lumbar spine disability where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted where there is forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula.  Additionally, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under the appropriate diagnostic codes.  Id. at Note (1).

Under the IVDS formula, a rating of 20 percent is warranted where there are incapacitating episodes with a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A rating of 40 percent is warranted for incapacitating episodes with a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A maximum rating of 60 percent is warranted for incapacitating episodes with a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, IVDS Formula.  For these purposes, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Id.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id. 

The Veteran underwent a VA examination in August 2009 where a radiology report indicated the  Veteran had dextroscoliosis apex at approximately T7-8 measuring approximately 22 degrees (using Cobb method of measurement), mild degenerative change along the concavity of the scoliosis, and no compression fractures.

According to an addendum to the August 2009 VA examination, dated September 2009, the VA examiner determined the Veteran was ambulatory with normal gait and station.  He was able to move quickly and easily without distress.  He arrived to the examination without the use of an assistive device.  A physical examination showed no spasm and tenderness on palpation of the thoracolumbar spine and adjacent musculature.  There was slight rotation of the thoracolumbar spine resulting in slight prominence of the left side paravertebral muscles.  Deep tendon reflexes and great toe dorsiflexion strength in the lower extremities were symmetrical and normal.  He had normal neurosensory function.  The range of motion of the thoracolumbar spine showed 98 degrees flexion and 11 degrees extension.  There was no observed manifestation of pain during range of motion testing and there were no additional limitations after repetitive motion.  The VA examiner could not describe additional limitations to range of motion of the thoracolumbar spine occurring during flare-ups without speculation.  The diagnosis was dextroscoliosis with thoracic and lumbar degenerative changes with chronic pain, status post decompression surgery at L1-2 and L3-4 levels. 

The Veteran underwent a VA examination in October 2011 where a diagnosis of degenerative lumbar spondylosis with lumbar radiculopathy was noted.  Since the last VA examination the Veteran had lumbar pain in the right hip which radiated down into the right knee.  The Veteran stated that the right hip and leg pain continued with constant deep throbbing pain with occasional sharp stabbing pain.  He had constant, dull, achy pain in the left hip.  He denied any radiation into thigh or leg.  The flare-ups did impact the function of the thoracolumbar spine which reached a pain scale of 5 or 6.  The Veteran's range of motion testing revealed flexion at 90 degrees or greater and extension of 30 degrees or greater.  The Veteran was able to perform repetitive-use testing with three repetitions with no change in range of motion for flexion and extension.  There was no additional limitation of range of motion following repetitive-use testing.  The Veteran had functional loss and/or functional impairment, which the VA examiner noted to be less movement than normal, excess fatigability, pain on movement, and interference with sitting, standing, and/or weight-bearing.  The Veteran had localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine.  The VA examiner stated there was no pain on the lumbar spinal processes and increased discomfort with paraspinal muscles bilateral L5-S1 and sacroiliac joint.  There was no evidence of guarding or muscle spasms.  

Muscle strength testing revealed normal strength bilaterally in the hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion, and great toe extension.  There was no evidence of muscle atrophy.  The reflex exam also showed normal findings in the bilateral knee and ankle.  The sensory exam showed normal findings for the bilateral upper anterior thigh and thigh/knee.  However, the sensory exam of the lower leg/ankle showed normal sensation on the right side, but decreased on the left.  Similarly, the exam of the foot/toe also showed normal right side but decreased left.  The straight leg raising test showed positive results which was suggestive of radiculopathy, often due to disc herniation.  The Veteran had radicular pain with signs of symptoms due to radiculopathy.  The Veteran reported moderate constant pain in the right lower extremity and mild constant pain in the left lower extremity.  There were also moderate paresthesias and/or dysesthesias and mild numbness in the right lower extremity.  The VA examiner determined there was involvement of L4/L5/S1/S2/S3 nerve roots, bilaterally.  There was moderate radiculopathy of the right side and mild radiculopathy of the left side.  There were no other neurologic abnormalities such as bowel or bladder problems or findings related to the spine.  There was no evidence of IVDS.  Imaging studies showed arthritis and vertebral fracture.  The Veteran's back disability impacted his ability to work as he lost days from work due to pain and inability to concentrate and focus.  He also had to step down from work as a senior project manager as he was not able to complete the physical and mental needs of the job.

Finally, the Veteran was afforded a VA examination in June 2014 where it was noted his diagnosis of degenerative arthritis of the spine, specifically scoliosis of the thoracolumbar spine, and spondylosis of the thoracic and lumbar spine.  The Veteran did not report flare-ups impact that function of the thoracolumbar spine.  The range of motion showed forward flexion of 70 degree with pain and extension at 20 degrees with pain.  The Veteran was able to perform repetitive-use testing with three repetition where post-test forward flexion ended at 50 degrees and post-test extension at 20 degrees.  The Veteran had additional limitation in range of motion of the thoracolumbar spine following repetitive use testing.  There was also functional loss and/or functional impairment of the thoracolumbar spine with less movement than normal, incoordination, pain on movement, and deformity.  There was tenderness to palpation over the right paraspinal soft tissues at the L5 level and over the right sacroiliac joint, as well as over the right gluteal area.  

Muscle strength testing showed normal strength bilaterally of the hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion, and great tow extension.  The Veteran did not have muscle atrophy.  The deep tendon reflex test showed normal findings in the knee and ankle, bilaterally.  The sensory exam showed normal findings in the upper anterior thigh, thigh/knee, lower leg/ankle, and foot/toes.  The straight leg raising test showed negative findings.  The Veteran had mild intermittent pain and numbness in the right lower extremity.  There were no other signs or symptoms of radiculopathy.  The VA examiner determined there was involvement of L4/L5/S1/S2/S3 nerve roots on the right side with mild radiculopathy.  There was no ankylosis of the spine and no other neurologic abnormalities such as bowel or bladder problems or findings related to the spine.  There was also no evidence of IVDS.  The Veteran regularly used a brace.  The imaging studies showed arthritis.  The VA examiner determined the Veteran's back disability did not impact his ability to work.  In addition, the VA examiner further determined it was not likely that the pain associated with a flare up or with repetitive use over a period of time would significantly limit his functional ability. 

Based on the evidence of record, the Board finds that a rating in excess of 20 percent for the Veteran's low back disability is not warranted.  As previously noted, a 40 percent evaluation is warranted where there is forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  The Board finds the comprehensive medical evidence of record does not reflect a range of motion indicative of a 40 percent disability rating. 

As stated above, at the September 2009 VA examination, flexion was at 98 degrees. The January 2011 VA examination reflects flexion at 90 degrees.  Furthermore, the June 2014 VA examination revealed 70 degrees flexion with pain.  These measurements of the range of motion does not approaches a limit of 30 degrees of flexion, even upon consideration of the actual functional impairment due to pain, weakness, fatigue, incoordination, or lack of endurance.  Moreover, there were no findings of ankylosis at any time, or the functional equivalent thereof.  Therefore, an initial disability rating in excess of 20 percent is not warranted under the criteria of the General Rating Formula.

It is necessary to consider, along with the schedular criteria, functional loss due to flare ups of pain, fatigability, incoordination, pain on movement and weakness.  DeLuca, 8 Vet. App. at 206-07.  The evidence includes the Veteran's complaints of low back pain and limited motion.  The Veteran's low back disability is manifested by some functional limitation due to pain on motion.  The VA examination reports include the Veteran's report of pain with range of motion testing.  However, even accounting for any limitations of his lumbar spine range of motion due to pain, the Veteran's range of motion still exceeds that which is required for a 40 percent disability rating.  Pain that does not result in additional functional loss does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (Aug. 23, 2011) (holding that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment.  The Court agreed that pain alone as a basis for a higher rating would produce such "absurd results" as for example where a claimant who experiences very slight pain throughout the range of motion of the knee would receive a 50% disability rating under DC 5261 and a 30% disability rating under DC 5260, whereas a claimant who experiences actual limitation of flexion to 30 degrees and limitation of extension to 20 degrees would only receive disability ratings of 20% and 30% respectively.).  There is no showing of any other functional impairment which would warrant a higher rating for these complaints of pain.  38 C.F.R. §§ 4.7, 4.10, 4.45, 4.59, 4.71a.

Also pertinent in this case is whether an increased disability rating is warranted under the criteria for IVDS used for evaluating incapacitating episodes.  However, the Veteran's low back disability has not been shown to have resulted in incapacitating episodes (requiring bed rest/treatment prescribed by a physician) having a total duration of at least 4 weeks but less than 6 weeks during the past twelve months.  As such, a disability rating in excess of 20 percent for incapacitating episodes under Diagnostic Code 5243 is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

The Board has also considered whether an increased disability rating is warranted based upon the granting of a separate neurologic disability rating related to the lumbar spine.  However, the evidence of record does not show the existence of any associated neurologic abnormalities, such as bladder or bowel complaints, that are related to the service-connected low back disability.  Moreover, the Veteran has already been service connected for right radiculopathy of the lower extremity at 10 percent disability rating, effective December 2, 2010 (See August 2011 rating decision), and left radiculopathy of the lower extremity at a noncompensable disability rating, effective October 21, 2011 (See November 2011 rating decision).
He did not appeal these decisions.  Therefore, the Board concludes that the Veteran does not have objective neurologic abnormalities associated with his service-connected low back disability other than the already service-connected radiculopathy of the bilateral lower extremities for which separate ratings are warranted and currently in effect.  

In deciding the Veteran's increased rating claim, the Board has considered the determination in Fenderson, 12 Vet. App. at 126 and whether the Veteran is entitled to an increased evaluation for any additional separate periods based on the facts found during this appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to a disability rating higher than what is currently assigned at any time within the appeal period.  The Board, therefore, finds that the evidence is insufficient to show that the Veteran had a worsening of the disability in issue, such that staged evaluations are warranted.

Additionally, the Board has considered the Veteran's statements that a higher disability rating is warranted for his low back disability. In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report his low back symptoms because this requires only personal knowledge as it comes to him through his senses, and he is credible in regard to the reported symptoms.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability relating a back disability to the appropriate diagnostic codes.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which his disability is evaluated.  The competent and credible lay evidence is outweighed by competent and credible medical evidence that evaluates the extent of the low back impairment based on objective data coupled with the lay complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment and the extent to which a determination can be made on the degree of functional impairment experienced during physical activity and flare-ups.

The Board has also considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence is against the claim for a disability rating in excess of 20 percent for the Veteran's service-connected back disability.  Accordingly, the appeal is denied.

Extraschedular Consideration

The Board finds that the Veteran's disability does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board finds that the evidence does not warrant referral of the Veteran's claim for extra-schedular consideration.  The level of severity of the Veteran's disability is adequately contemplated by the applicable diagnostic criteria.  The criteria provide for higher ratings, but as has been thoroughly discussed above, the rating upheld herein is appropriate.  The Board has considered the totality of the symptoms that form the Veteran's disability picture.  The Veteran primarily complains of pain.  This is not an exceptional or unusual feature of his disability.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extra-schedular consideration.

The Board also notes that the Court has held that the issue of a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when a request for TDIU is reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  However, in the present case, the Veteran has not explicitly raised the issue of TDIU.  Likewise, the record does not reasonably raise the issue of TDIU.  The Veteran has not argued, and the record does not reflect, that his service-connected dextroscoliosis with thoracic and lumbar degenerative changes with chronic pain, status post decompression surgery at L1-2 and L3-4 levels, evaluated as 20 percent disabling, renders him unemployable.  As noted above, none of the VA examiners opined that the Veteran's low back disability would prevent employment.   In light of the foregoing, the Board finds that entitlement to TDIU has not been raised.

						(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an increased disability rating, in excess of 20 percent, for dextroscoliosis with thoracic and lumbar degenerative changes with chronic pain, status post decompression surgery at L1-2 and L3-4 levels, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


